DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 8, 10 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al US Patent (US 8503757 B2) in view of Case et al. US PG-Pub (US 20120327215 A1) in view of  Yoshioka et al. US PG-Pub(US 20170039715 A1).
Regarding Claim 1, Naruse teaches an image inspection apparatus comprising: a stage on which a workpiece is placed (Col 4, Lines 41-44, The image measurement device 100 is a measuring instrument configured to pick up images of a plurality of workpieces placed in a detection area 13 on a movable stage 12a first camera that images the workpiece placed on the stage and generates a workpiece image(Col 6, Lines 17-21, The imaging device 43 is a low-magnification image sensor configured to pick up an image of the workpiece within a low-magnification visual field provided by the receiver lens unit 80 at a low magnification to generate a low-magnification image.)a detection section that detects a position of the workpiece on the stage based on the bird's eye view image (Col 4, Lines 58-64, The display 11 is a display device configured to display the picked-up image and a measurement result in a display screen 11a. The movable stage 12 is a placement table on which the workpieces as measurement targets are placed, and provided with the detection area 13 through which the detection light is transmitted. The detection area 13 is a circular area configured by transparent glass. The examiner interprets that the camera system will capture the image of the work piece on the stage based on the position of the workpiece on the detection area.)a driving section that moves the stage relative to the first camera in an XY direction(Col 5, Lines 1-5,   The XY position adjustment knob 14a is an operation section for moving the movable stage 12 in the X-axis direction and the Y-axis direction. The Z position adjustment knob 14b is an operation section for moving the movable stage 12 in the Z-axis direction)a control section that controls the driving section based on the position of the workpiece detected from the bird's eye view image by the detection section so that the workpiece is located in or near the imaging field-of-view of the first camera, and allows the first camera to image the workpiece to generate the workpiece image (Col 9, Lines 9-16, The control unit 20 is a controller configured to control imaging and display on a screen by the measuring unit 10 and analyze the picked-up image, thereby measuring a size of each workpiece. The control unit 20 is connected with the keyboard 31 and the mouse 32. After the power is turned on, placing a plurality of workpieces randomly within the detection area 13 and operating the measurement start switch 16 allow automatic measurement of a size of each workpiece. The examiner interprets the control unit is controlling the driving section so the workpiece is captured in the detection area when generating the workpiece image obtained by the first camera.)a specifying section that specifies a detailed position and an orientation of the workpiece in the workpiece image generated by the first camera (Col 9, Lines 62-67, By analyzing the workpiece image A2 based on the characteristic amount information of the measurement configuration data, it is possible to specify a placement state of the workpiece such as the position and the posture of the workpiece within the low-magnification visual field.)an inspection section that determines an inspection point of the workpiece in the workpiece image based on the detailed position and the orientation of the workpiece specified by -2-U.S. Patent Application No. 16/527,080Amendment dated June 23, 2021Reply to Office Action of April 14, 2021the specifying section, and executes a predetermined inspection process (Col 10, Lines 11-34,  Obtaining the edge positions of the plurality of workpiece images A2 obtained by sequentially imaging the plurality of workpieces having the same shape and substantially the same size results in a variation in contours of the workpiece images A2 due to a size variation of the workpieces in manufacturing. According to the image measurement device 100, a degree of disagreement between the contours is indicated by the dots 1 of different sizes and hues depending on the values of the statistical information. The error is a 
Naruse does not teach a second camera having a non-telecentric optical system and an imaging field-of-view wider than that of the first camera, which images the workpiece placed on the stage and generates a bird's eye view image via an optical system different from that of the first camera;
Case teaches a non-telecentric optical system and an imaging field-of-view wider than that of the first camera, which images the workpiece placed on the stage and generates a bird's eye view image via an optical system different from that of the first camera (¶[0022], As shown, cameras 2A-2H are configured to image in a non-telecentric manner. This has the advantage that the fields of view 30A through 30H can be overlapped. However, the magnification, or effective resolution, of a non-telecentric imaging system will change as printed circuit 10 and its features are positioned closer or further away from cameras 2A-2H. The examiner interprets the prior art is generating a birds eye view of the workpiece using a non-telecentric optical system which is different then the optical system taught by Naruse.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Case to Naruse in order to use a non-telecentric optical system to generate a bird’s eye view. One skilled in the art would have been motivated to modify Naruse in this manner in order to improve inspection and provide additional insight into the root cause of manufacturing errors. (Case, ¶[0004])
and a coordinate conversion section that converts coordinates in a coordinate system of the second camera into coordinates in a coordinate system of the first camera, wherein the coordinate conversion section converts coordinates of a position of the workpiece detected from the bird's eye view image by the detection section into coordinates in the coordinate system of the first camera, and the control section controls the driving section based on the position of the workpiece in the coordinate system of the first camera acquired by the coordinate conversion section.
However, the combination of Naruse and Case do not explicitly teach a coordinate conversion section that converts coordinates in a coordinate system of the second camera into coordinates in a coordinate system of the first camera, wherein the coordinate conversion section converts coordinates of a position of the workpiece detected from the bird's eye view image by the detection section into coordinates in the coordinate system of the first camera, and the control section controls the driving section based on the position of the workpiece in the coordinate system of the first camera acquired by the coordinate conversion section.
Yoshioka teaches a coordinate conversion section that (¶[0010],a processing unit that performs a positional calibration between a stage coordinate system for a stage structure and a camera coordinate system for a first imaging device.) converts coordinates in a coordinate system of the second camera into coordinates in a coordinate system of the first camera (¶[0061] In step S2 (capturing images of workpiece on Y-stage), the image processing apparatus 100 detects a third mark and a fourth mark on the workpiece 11 using the third and fourth cameras 105 and 106, and then calculates a camera coordinate system for each camera. The examiner interprets that the third or fourth camera can be interpreted as the second camera and the coordinates generated by those cameras are used such that the coordinate system can determine how to align the workpiece based on the camera’s coordinate system).wherein the coordinate conversion section converts coordinates of a position of the workpiece detected from the bird's eye view image by the detection section into coordinates in the coordinate system of the first camera (¶[0062] In step S3 (transforming camera coordinate system into stage coordinate system), the positions of the first to fourth marks in the stage coordinate system are calculated from the coordinate positions of the first to fourth marks in the images using calibration parameters for each camera. The examiner interprets that the coordinate system of the first camera is using the position of the marks of the workpiece in order to calibrate the first camera.),and the control section controls the driving section based on the position of the workpiece in the coordinate system of the first camera acquired by the coordinate conversion section (¶[0067] In step S8 (stage movement), the image processing apparatus 100 outputs the displacements calculated in steps S5 to S7 to the motion controller 200. The motion controller 200 moves the stages 300, 400, and 500 in accordance with the displacements, and ends the alignment process. The examiner interprets that the stage will move based on the coordinate information of the first camera and measured displacement between the first camera and second camera of the prior art to align the workpiece properly).
	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Yoshioka to Naruse and Case in order to use the coordinates of the workpiece in order to generate an accurate bird’s eye image of the workpiece. One skilled in the art would have been motivated to modify Naruse and Case in this manner in order to determine the displacement in images captured by the cameras and adjust the alignment conditions. (Yoshioka, ¶[0004])
Regarding Claim 8, the combination of Naruse, Case and Yoshioka teaches the limitations of claim 1, wherein telecentricity of the second camera is lower than that of the first camera (Naruse, Fig. 2, Col 5, lines 21-25, The imaging device (44) is a high-magnification image sensor configured to pick up an image of the workpiece within a high-magnification visual field provided by the receiver lens unit (80) at a high magnification to generate a high-magnification image. The examiner interprets that the since the first camera has a higher magnification then the telecentricity of the second camera will be lower than the first. );
Regarding Claim 10, Naruse teaches a stage on which a workpiece is placed(Col 4, Lines 41-44, The image measurement device 100 is a measuring instrument configured to pick up images of a plurality of workpieces placed in a detection area 13 on a movable stage 12, 
a first camera that images the workpiece placed on the stage and generates a workpiece image (Col 6, Lines 17-21, The imaging device 43 is a low-magnification image sensor configured to pick up an image of the workpiece within a low-magnification visual field provided by the receiver lens unit 80 at a low magnification to generate a low-magnification image.), the method comprising: 
detecting a position of the workpiece on the stage based on the bird's eye view image (Col 4, Lines 58-64, The display 11 is a display device configured to display the picked-up image and a measurement result in a display screen 11a. The movable stage 12 is a placement table on which the workpieces as measurement targets are placed, and provided with the detection area 13 through which the detection light is transmitted. The detection area 13 is a circular area configured by transparent glass. The examiner interprets that the camera system will capture the image of the workpiece on the stage based on the position of the workpiece on the detection area.)
generating the bird's eye view image by imaging the stage from above with the second camera (Col 5, Lines 59-64, The receiver lens unit 80 is an optical system configured by receiver lenses 81, 84, and 86, a half mirror 82, and throttle plates 83 and 85, and configured to receive light transmitted from the transmitted illumination unit 50 and reflected light of the detection light on the workpiece, thereby causing the imaging devices 43 and 44 to form an image. The examiner interprets the prior art is using a two camera system and that as seen in figure 2 and the top camera 43 is used to generate a bird’s eye view image of the work piece.)
moving the stage relative to the first camera based on the position of the workpiece detected from the bird's eye view image so that the workpiece is located in or near an imaging field-of-view of the first camera, and imaging the workpiece with the first camera, in order to generate the workpiece image  (Col 9, Lines 9-16, The control unit 20 is a controller configured to control imaging and display on a screen by the measuring unit 10 and analyze the picked-up image, thereby measuring a size of each workpiece. The control unit 20 is connected with the keyboard 31 and the mouse 32. After the power is turned on, placing a plurality of workpieces randomly within the detection area 13 and operating the measurement start switch 16 allow automatic measurement of a size of each workpiece. The examiner interprets the control unit is controlling the driving section so the workpiece is captured in the detection area when generating the workpiece image obtained by the first camera.)
specifying a detailed position and an orientation of the workpiece in the workpiece image generated by the first camera (Col 9, Lines 62-67, By analyzing the workpiece image A2 based on the characteristic amount information of the measurement configuration data, it is possible to specify a placement state of the workpiece such as the position and the posture of the workpiece within the low-magnification visual field.)and determining an inspection point of the workpiece in the workpiece image based on the detailed position and the orientation of the workpiece specified, and executing a predetermined inspection process (Col 10, Lines 11-34,  Obtaining the edge positions of the plurality of workpiece images A2 obtained by sequentially imaging the plurality of workpieces having the same shape and substantially the same size results in a variation in contours of the workpiece images A2 due to a size variation of the workpieces in manufacturing. According to the image measurement device 100, a degree of disagreement between the contours is indicated by the dots 1 of different sizes and hues depending on the values of the statistical information. The error is a parameter indicating an amount of displacement between an edge position of the workpiece image A2 and a position corresponding to this edge position of the master image. The statistical information is an index indicating a degree of divergence for each edge position, and provided as a result of calculation of the errors for the plurality of workpiece images A2. For example, an average value of the errors relating to the plurality of workpieces, a variance value of the errors, a ratio of "pass", a ratio of "fail", a slope of a moving average of the errors, a maximum value of the errors, a minimum value of the errors, and the like are calculated as the statistical information. The ratio of "fail" is a ratio of the errors exceeding the tolerance. The examiner interprets that based on the position and orientation the prior art is obtaining contour points and calculating the degree of disagreement or error between the contours of the workpiece images.)
Naruse does not teach a second camera having a non-telecentric optical system and an imaging field-of-view wider than that of the first camera, which images the workpiece placed on the stage and generates a bird's eye view image via an optical system different from that of the first camera;
Case teaches a non-telecentric optical system and an imaging field-of-view wider than that of the first camera, which images the workpiece placed on the stage and generates a bird's eye view image via an optical system different from that of the first camera (¶[0022], As shown, cameras 2A-2H are configured to image in a non-telecentric manner. This has the advantage that the fields of view 30A through 30H can be overlapped. However, the magnification, or effective resolution, of a non-telecentric imaging system will change as printed circuit 10 and its features are positioned closer or further away from cameras 2A-2H. The examiner interprets the prior art is generating a birds eye view of the workpiece using a non-telecentric optical system which is different then the optical system taught by Naruse.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Case to Naruse in order to use a non-telecentric optical system to generate a bird’s eye view. One skilled in the art would have been motivated to modify Naruse in this manner in order to improve inspection and provide additional insight into the root cause of manufacturing errors. (Case, ¶[0004])
and a coordinate conversion section that converts coordinates in a coordinate system of the second camera into coordinates in a coordinate system of the first camera, wherein the coordinate conversion section converts coordinates of a position of the workpiece detected from the bird's eye view image by the detection section into coordinates in the coordinate system of the first camera, and the control section controls the driving section based on the position of the workpiece in the coordinate system of the first camera acquired by the coordinate conversion section.
However, the combination of Naruse and Case do not explicitly teach a coordinate conversion section that converts coordinates in a coordinate system of the second camera into coordinates in a coordinate system of the first camera, wherein the coordinate conversion section converts coordinates of a position of the workpiece detected from the bird's eye view image by the detection section into coordinates in the coordinate system of the first camera, and the control section controls the driving section based on the position of the workpiece in the coordinate system of the first camera acquired by the coordinate conversion section.
Yoshioka teaches a coordinate conversion section that (¶[0010],a processing unit that performs a positional calibration between a stage coordinate system for a stage structure and a camera coordinate system for a first imaging device.) converts coordinates in a coordinate system of the second camera into coordinates in a coordinate system of the first camera (¶[0061] In step S2 (capturing images of workpiece on Y-stage), the image processing apparatus 100 detects a third mark and a fourth mark on the workpiece 11 using the third and fourth cameras 105 and 106, and then calculates a camera coordinate system for each camera. The examiner interprets that the third or fourth camera can be interpreted as the second camera and the coordinates generated by those cameras are used such that the coordinate system can determine how to align the workpiece based on the camera’s coordinate system).wherein the coordinate conversion section converts coordinates of a position of the workpiece detected from the bird's eye view image by the detection section into coordinates in the coordinate system of the first camera (¶[0062] In step S3 (transforming camera coordinate system into stage coordinate system), the positions of the first to fourth marks in the stage coordinate system are calculated from the coordinate positions of the first to fourth marks in the images using calibration parameters for each camera. The examiner interprets that the coordinate system of the first camera is using the position of the marks of the workpiece in order to calibrate the first camera.),and the control section controls the driving section based on the position of the workpiece in the coordinate system of the first camera acquired by the coordinate conversion section (¶[0067] In step S8 (stage movement), the image processing apparatus 100 outputs the displacements calculated in steps S5 to S7 to the motion controller 200. The motion controller 200 moves the stages 300, 400, and 500 in accordance with the displacements, and ends the alignment process. The examiner interprets that the stage will move based on the coordinate information of the first camera and measured displacement between the first camera and second camera of the prior art to align the workpiece properly).
	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Yoshioka to Naruse and Case in order to use the coordinates of the workpiece in order to generate an accurate bird’s eye image of the workpiece. One skilled in the art would have been motivated to modify Naruse and Case in this manner in order to determine the displacement in images captured by the cameras and adjust the alignment conditions. (Yoshioka, ¶[0004])
Regarding Claim 15, the combination of Naruse, Case, and Yoshioka teaches the limitation of claim 1, wherein the second camera includes one or more bird's eye view cameras and is provided at a peripheral portion of the first camera when viewed from a stage side. (Naruse, Fig. 2. Col 6, Lines 1-4, The receiver lens (84) is an optical lens disposed on a side of the imaging device (43) so as to face toward the imaging device (43). Further, the receiver lens 86 is an optical lens disposed on a side of the imaging device (44) so as to face toward the imaging device (44).).
Regarding Claim 16, the combination of Naruse, Case and Yoshioka teaches the image inspection apparatus according to claim 1, further comprising, a ring illumination provided around an optical axis of the first camera and an optical axis of the second camera (Col 5, Lines 36-40, The transmitted illumination unit 50 is an illuminating device configured to irradiate the workpiece placed on the movable stage 12 with detection light from a bottom side, and configured by a transmitting illumination light source 51. Col 5, Lines 47-51, The ring illumination unit 60 is an illuminating device configured to irradiate the workpiece on the movable stage 12 with detection light from a top side, and configured by a ring-shaped light source that surrounds the receiver lens unit 80. As seen in figure 2, the ring illumination unit is provided around the optical axis of the first camera and second camera).
Regarding Claim 17, the combination of Naruse, Case and Yoshioka teaches the image inspection apparatus according to claim 16, where Naruse further teaches further comprising, a transmissive illumination provided below the stage and configured to irradiates the workpiece on the stage with illumination light from below (Naruse, Col 5, Lines 36-40, the transmitted illumination unit 50 is an illuminating device configured to irradiate the workpiece placed on the movable stage 12 with detection light from a bottom side, and configured by a transmitting illumination light source 51, a mirror 52, and an optical lens 53.)

    PNG
    media_image1.png
    651
    532
    media_image1.png
    Greyscale

Regarding Claim 18, the combination of Naruse, Case and Yoshioka teaches the image inspection apparatus according to claim 1, wherein the first camera images the workpiece via a light-receiving lens which faces the stage (Naruse, As seen in Fig 2, the first camera (44) used to generate the image of the workpiece faces the stage), and a distance from the stage to the second camera is greater than a distance from the stage to the light-receiving lens of the first camera (Naruse, As seen in Fig. 2, the examiner interprets from the image that the second camera’s (43) distance to the stage (12) is much greater than this first camera’s(44) distance to the stage (12).).
Regarding Claim 19, the combination of Naruse, Case and Yoshioka teaches the image inspection apparatus according to claim 18, wherein the first camera includes an imaging element which receives light and generates the workpiece image(Naruse, [Col 5, Lines 59-64],The receiver lens unit 80 is an optical system configured by receiver lenses 81, 84, and 86, a half mirror 82, and throttle plates 83 and 85, and configured to receive light transmitted from the transmitted illumination unit 50 and reflected light of the detection light on the workpiece, thereby causing the imaging devices 43 and 44 to form an image.), a distance from the stage to the imaging element in the first camera is greater than a distance from the stage to the second camera (As seen in Fig 2 of Naruse, the examiner interprets that it would be obvious that one can interpret the first camera to be 43 and the second camera to be 44 and from the figure if one were to interpret it in that manner then the distance of the first camera to the stage would be greater than the distance of the second camera to the stage. )
Regarding Claim 20, the combination of Naruse, Case and Yoshioka teaches the image inspection apparatus according to claim 1, further comprising, a memory provided in image inspection apparatus and configured to store a calibration information for calibrating the coordinate systems of the first camera and the second camera (Yoshioka, ¶[0010], The image processing apparatus includes a memory that stores a mechanical characteristic value of the stage structure and a positional calibration parameter. The examiner interprets that the positional calibration parameter disclosed in the prior art relates to the coordinate systems of the cameras which is used to perform the calibration and alignment of the workpiece.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Yoshioka to Naruse and Case in order to store the calibration information for calibrating the coordinate system of the first and second camera. One skilled in the art would have been motivated to modify Naruse and Case in this manner in order to determine the displacement in images captured by the cameras and adjust the alignment conditions. (Yoshioka, ¶[0004])
Regarding Claim 21, the combination of Naruse, Case and Yoshioka teaches the image inspection apparatus according to claim 16, wherein telecentricity of the second camera is lower than that of the first camera (Naruse, Fig. 2, Col 5, lines 21-25, The imaging device (44) is a high-magnification image sensor configured to pick up an image of the workpiece within a high-magnification visual field provided by the receiver lens unit (80) at a high magnification to generate a high-magnification image. The examiner interprets that the since the first camera has a higher magnification then the telecentricity of the second camera will be lower than the first. );
Claims 3-7, 9 and 11-14  are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al US Patent (US 8503757 B2) in view of Case et al. US PG-Pub (US 20120327215 A1) in view of  Yoshioka et al. US PG-Pub(US 20170039715 A1) and in further view of Rizzolo et al US PG-Pub (20170032311A1).
Regarding Claim 3, while the combination of Naruse, Case and Yoshioka teaches the image inspection apparatus according to claim 1, they don’t explicitly teach wherein the second camera has a first bird's eye view camera and a second bird's eye view camera, and the first camera is provided between the first bird's eye view camera and the second bird's eye view camera when viewed from a stage side.
Rizzolo teaches wherein the second camera has a first bird's eye view camera and a second bird's eye view camera (Fig. 1, (40) and (44) represent the two bird’s eye view camera), and the first camera is provided between the first bird's eye view camera and the second bird's eye view camera when viewed from a stage side (Fig. 1, (42) represents the first camera being in between the 2 bird’s eye view camera and it is viewed from the stage side of the store shelf).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rizzolo to Naruse, Case and Yoshioka in order to the image inspection apparatus’s cameras can have multiple bird’s eye view camera that can view the stage side of a work piece for improved inspection accuracy results. One skilled in the art would have been motivated to modify Naruse, Case and Yoshioka in this manner in order to accurately improve configuration for capturing images. (Rizzolo, ¶[0119])
Regarding Claim 4, the combination of Naruse, Case, Yoshioka and Rizzolo teaches the limitation of claim 3, the image inspection apparatus according to claim 3, wherein the imaging field-of-view of the first bird's eye view camera and the imaging field-of-view of the second bird's eye view camera are different from each other(Naruse, Fig. 2, Col 6, Lines 17-27, The imaging device (43) is a low-magnification image sensor configured to pick up an image of the workpiece within a low-magnification visual field provided by the receiver lens unit (80) at a low magnification to generate a low-magnification image. The imaging device (44) is a high-magnification image sensor configured to pick up an image of the workpiece within a high-magnification visual field provided by the receiver lens unit (80) at a high magnification to generate a high-magnification image. The high-magnification visual field is narrower than the low-magnification visual field and provided within the low-magnification visual field.).
Regarding Claim 5, the combination of Naruse, Case, Yoshioka and Rizzolo teaches the limitation of claim 3, a storage section that stores information relating to a mounting position and a mounting orientation of the first bird's eye view camera  and U.S. Patent Application No. 16/527,080 Amendment dated February 1, 2021 Reply to Office Action of November 10, 2020information relating to a mounting position and a mounting orientation of the second bird's eye view camera (Rizzolo, ¶[0168], The navigation component 30 may be similarly configured to the control unit 324 and may include memory and a processor for implementing the instructions provided by the control unit and reporting location and orientation information back to the control unit. Position and/or motion sensors 36 provide the navigation component 30 with sensing capability to confirm and/or measure any deviation from the requested location and orientation. The examiner interprets that the navigation component includes a memory for storing information such as the position and orientation of the camera system in order for the control unit to control the system to generate images of desired products.
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rizzolo to Naruse, Case and Yoshioka in order to the store the mounting position of the bird’s eye cameras alongside the orientation information. One skilled in the art would have been motivated to modify Naruse, Case and Yoshioka in this manner in order to accurately improve configuration for capturing images. (Rizzolo, ¶[0119])
Yoshioka teaches a calibration section that calibrates a coordinate system of the first bird's eye view camera on the basis of the information relating to the mounting position and the mounting orientation of the first bird's eye view camera, and calibrates a coordinate system of the second bird's eye view camera on the basis of the information relating to the mounting position and the mounting orientation of the second bird's eye view camera (¶[0065] In step S6 (X-stage displacement calculation), a displacement X.sub.t is calculated for the X-stage to align the central point of the workpiece 10 with the target position when the central point of the workpiece 10 is the midpoint between the first and second marks in the stage coordinate system. [0066] In step S7 (θ-stage displacement calculation), a rotational displacement et is calculated using deviations of the target marks of the workpieces 10 and 11 when the central points of the workpieces 10 and 11 are aligned with each other. The examiner interprets that the prior art using the coordinates from the camera system and once the displacement of the points is calculated then the stage will move and the workpiece will be calibrated to the proper position in regards to the position of orientation of the camera system.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Yoshioka to Naruse, Case in order to use the coordinates of the workpiece in order to calibrate the camera system. One skilled in the art would have been motivated to modify Naruse, Case in this manner in order to determine the displacement in images captured by the cameras and adjust the alignment conditions. (Yoshioka, ¶[0004])
Regarding Claim 6, the combination of Naruse, Case, Yoshioka and Rizzolo teaches the teaches the limitation of claim 3, where Rizzolo further teaches the image inspection apparatus according to claim 3, further comprising: a generating section that generates the bird's eye view image including the whole stage by joining an image acquired by the first bird's eye view camera and an image acquired by the second bird's eye view camera (Fig. 7, ¶[0083], At S114, the acquired images 100, 102 are transferred from the camera memory to the data processing component 82. The data processing component 82 receives the images acquired by the cameras and stores them in memory, such as memory 62, and may perform preliminary processing, such as adjustments for blur, color, brightness, etc. A composite image or panorama of the shelf face may be computed by performing a union of multiple images captured by the image capture assembly. In forming the composite image, pixels of one or more of the acquired images may be translated to account for each camera's spatial profile.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rizzolo to Naruse, Case and Yoshioka in order to join the images acquired by the bird’s eye view cameras. One skilled in the art would have been motivated to modify Naruse, Case and Yoshioka in this manner in order to accurately improve configuration for capturing images. (Rizzolo, ¶[0119])
Regarding Claim 7, the combination of Naruse, Case, Yoshioka and Rizzolo teaches the image inspection apparatus according to claim 6, wherein the control section controls the driving section so that the bird's eye view image including the whole stage is generated (Naruse, Col 9, Lines 9-16, The control unit 20 is a controller configured to control imaging and display on a screen by the measuring unit 10 and analyze the picked-up image, thereby measuring a size of each workpiece. The control unit 20 is connected with the keyboard 31 and the mouse 32. After the power is turned on, placing a plurality of workpieces randomly within the detection area 13 and operating the measurement start switch 16 allow automatic measurement of a size of each workpiece. The examiner interprets the control unit is controlling the driving section so the workpiece is captured in the detection area when generating the workpiece image obtained by the imaging system.)joining the image acquired by the first bird's eye view camera and the image acquired by the second bird's eye view camera (Rizzolo, Fig. 7, ¶[0083], At S114, the acquired images 100, 102 are transferred from the camera memory to the data processing component 82. The data processing component 82 receives the images acquired by the cameras and stores them in memory, such as memory 62, and may perform preliminary processing, such as adjustments for blur, color, brightness, etc. A composite image or panorama of the shelf face may be computed by performing a union of multiple images captured by the image capture assembly. In forming the composite image, pixels of one or more of the acquired images may be translated to account for each camera's spatial profile.). 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rizzolo to Naruse, Case and Yoshioka in order to join the images acquired by the bird’s eye view cameras. One skilled in the art would have been motivated to modify Naruse, Case and Yoshioka in this manner in order to accurately improve configuration for capturing images. (Rizzolo, ¶[0119])
Regarding Claim 9, the combination of Naruse, Case, Yoshioka and Rizzolo teaches the limitations of claim 3, wherein the second camera includes one or more bird's eye view cameras and is provided at a peripheral portion of the first camera when viewed from a stage side (Naruse, Fig. 2. Col 6, Lines 1-4, The receiver lens (84) is an optical lens disposed on a side of the imaging device (43) so as to face toward the imaging device (43). Further, the receiver lens 86 is an optical lens disposed on a side of the imaging device (44) so as to face toward the imaging device (44).).
Regarding Claim 11, while the combination of Naruse, Case and Yoshioka teaches the control method according to claim 10, they don’t explicitly teach wherein the second camera has a first bird's eye view camera and a second bird's eye view camera, and the first camera is provided between the first bird's eye view camera and the second bird's eye view camera when viewed from a stage side.
Rizzolo teaches wherein the second camera has a first bird's eye view camera and a second bird's eye view camera (Fig. 1, (40) and (44) represent the two bird’s eye view camera), and the first camera is provided between the first bird's eye view camera and the second bird's eye view camera when viewed from a stage side (Fig. 1, (42) represents the first camera being in between the 2 bird’s eye view camera and it is viewed from the stage side of the store shelf).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rizzolo to Naruse, Case and Yoshioka in order to the image inspection apparatus’s cameras can have multiple bird’s eye view camera that can view the stage side of a work piece for improved inspection accuracy results. One skilled in the art would have been motivated to modify Naruse, Case and Yoshioka in this manner in order to accurately improve configuration for capturing images. (Rizzolo, ¶[0119])
Regarding Claim 12, the combination of Naruse, Case, Yoshioka and Rizzolo teaches the teaches the limitation of claim 11, wherein the imaging field-of-view of the first bird's eye view camera and the imaging field-of-view of the second bird's eye view camera are different from each other (Naruse, Fig. 2, Col 6, Lines 17-27, The imaging device (43) is a low-magnification image sensor configured to pick up an image of the workpiece within a low-magnification visual field provided by the receiver lens unit (80) at a low magnification to generate a low-magnification image. The imaging device (44) is a high-magnification image sensor configured to pick up an image of the workpiece within a high-magnification visual field provided by the receiver lens unit (80) at a high magnification to generate a high-magnification image. The high-magnification visual field is narrower than the low-magnification visual field and provided within the low-magnification visual field.).
Regarding Claim 13, the combination of Naruse, Case, Yoshioka and Rizzolo teaches the teaches the limitation of claim 11, further comprising:  generating the bird's eye view image including the whole stage by joining an image acquired by the first bird's eye view camera and an image acquired by the second bird's eye view camera(Rizzolo, Fig. 7, ¶[0083], At S114, the acquired images 100, 102 are transferred from the camera memory to the data processing component 82. The data processing component 82 receives the images acquired by the cameras and stores them in memory, such as memory 62, and may perform preliminary processing, such as adjustments for blur, color, brightness, etc. A composite image or panorama of the shelf face may be computed by performing a union of multiple images captured by the image capture assembly. In forming the composite image, pixels of one or more of the acquired images may be translated to account for each camera's spatial profile.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rizzolo to Naruse, Case and Yoshioka in order to join the images acquired by the bird’s eye view cameras. One skilled in the art would have been motivated to modify Naruse, Case and Yoshioka in this manner in order to accurately improve configuration for capturing images. (Rizzolo, ¶[0119])
Regarding Claim 14, the combination of Naruse, Case, Yoshioka and Rizzolo teaches the teaches the limitation of claim 13, wherein the stage relative to the first camera is controlled so that the bird's eye view image including the whole stage is generated (Naruse, Col 5, lines 27-35, The Z drive section 41 is a Z position adjustment unit configured to move, based on a drive signal from the control unit 20, the movable stage 12 in the Z-axis direction and adjust a position of the workpiece in the Z-axis direction. The XY drive section 42 is an XY position adjustment unit configured to move, based on an XY drive signal from the control unit 20, the movable stage 12 in the X-axis direction and in the Y-axis direction and adjust the position of the workpiece within an XY plane. The examiner interprets that the control unit is capable of moving the stage such that the first camera can generate a bird’s eye view that includes the stage.)
However the combination of Naruse, Case and Yoshioka does not explicitly teach joining the image acquired by the first bird's eye view camera and the image acquired by the second bird's eye view camera
Rizzolo teaches joining the image acquired by the first bird's eye view camera and the image acquired by the second bird's eye view camera, (Fig. 7, ¶[0083], At S114, the acquired images 100, 102 are transferred from the camera memory to the data processing component 82. The data processing component 82 receives the images acquired by the cameras and stores them in memory, such as memory 62, and may perform preliminary processing, such as adjustments for blur, color, brightness, etc. A composite image or panorama of the shelf face may be computed by performing a union of multiple images captured by the image capture assembly. In forming the composite image, pixels of one or more of the acquired images may be translated to account for each camera's spatial profile.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rizzolo to Naruse, Case and Yoshioka in order to join the images acquired by the bird’s eye view cameras. One skilled in the art would have been motivated to modify Naruse, Case and Yoshioka in this manner in order to accurately improve configuration for capturing images. (Rizzolo, ¶[0119])
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN HOANG/Examiner, Art Unit 2663        

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663